J-S35002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M.W., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 3534 EDA 2019

              Appeal from the Order Entered November 22, 2019
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0002683-2018


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                            FILED SEPTEMBER 25, 2020

        A.W. (“Mother”) appeals from the juvenile court order1 terminating court

supervision of her daughter, A.M.W., and discharging the dependency petition

filed by the Philadelphia Department of Human Services (“DHS”). We affirm.

        A.M.W. was born in December 2016. DHS became involved with the

family on November 14, 2018, after it received a child protective services


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 While dated November 21, 2019, the order, as amended, was not entered
for purposes of Pa.R.C.P. 236(b) until November 22, 2019, upon the docketing
of notice. See Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999)
(holding that “an order is not appealable until it is entered on the docket with
the required notation that appropriate notice has been given”); see also
Pa.R.A.P. 108(a) (entry of an order is designated as “the day on which the
clerk makes the notation in the docket that notice of entry of the order has
been given as required by Pa.R.C.P. 236(b)”.).
J-S35002-20



(“CPS”) report involving A.M.W. and her sibling, E.W.2 The report alleged,

inter alia, physical child abuse, neglect due to A.M.W.’s ingestion of Adderall

or Percocet, illegal drug-related activity in the household, and unsecured

firearms.3 Thereafter, on November 28, 2018, police arrested Mother and her

paramour, H.D., for several offenses related to the possession of a controlled

substance with intent to manufacture or deliver. On January 4, 2019, A.M.W.

and E.W. were placed together with their maternal grandmother. The ensuing

safety plan suspended all unsupervised conduct with Mother. On January 4,

2019, the juvenile court adjudicated A.M.W. dependent based, in part, upon

Mother’s agreement regarding her present inability to provide proper parental

care or control of A.M.W.4         The court committed A.M.W. to the care and

custody of DHS and placed him in kinship care with his maternal grandmother.

        Although Father’s location was initially unknown, he was found and

appeared at a subsequent hearing scheduled for March 1, 2019. Counsel was

appointed, and Father was provided with reunification services.      He made




____________________________________________


2 E.W., who was additionally adjudicated dependent on January 4, 2019, was
thereafter discharged to the maternal grandmother’s custody on August 30,
2019. E.W. is not the subject of this appeal.

3Following DHS investigation of the child abuse allegations, Mother and H.D.
were indicated as perpetrators of abuse.

4   Mother did not challenge the adjudication of A.M.W. as a dependent child.



                                           -2-
J-S35002-20



substantial progress toward reunification and consistently attended visitations

with A.M.W., with whom he shares a burgeoning parent-child bond.5

       During the ensuing permanency review hearing on August 30, 2019, the

court heard evidence to determine the continuing suitability of A.M.W.’s

kinship placement, and her immediate physical, emotional, economic,

medical, educational, developmental and social needs. In addition, the court

considered Mother’s proposed move with the maternal grandmother and

A.M.W. to the Poconos in order to reunify without DHS supervision. Father

presented evidence that he was prepared to reunify with A.M.W. immediately.

After the hearing, the trial court determined that Father was fully compliant

with the permanency plan and, because A.M.W. would reunify with Father

immediately, kinship placement with the maternal grandmother was not

necessary.     Accordingly, by decree entered August 30, 2019, the court

discharged the kinship placement and formally transferred legal custody and

physical custody to Father with DHS supervision.6 Mother did not appeal this

order.




____________________________________________


5 Specifically, the evidence revealed that Father was in full compliance with
his single case plan (“SCP”) objectives, which included visitation, employment,
keeping the agency updated on medical issues and his criminal case, and
maintaining compliance with the trial court orders. See N.T., 8/30/19, at 11.

6 In addition to the August 30, 2019 decree, the court entered a permanency
review order on the same date.



                                           -3-
J-S35002-20



       Thereafter, on November 21, 2019, the court heard a permanency

update regarding A.M.W.’s assimilation into Father’s home since August

2019.7 Satisfied with permanent placement with Father—a ready, willing and

able parent—the court found that the circumstances which necessitated the

dependency adjudication and initial placement had been alleviated as of

November 21, 2019. Hence, the trial court dismissed DHS’s supervision of

A.M.W., and discharged the dependency petition.   8


       On December 19, 2019, Mother filed a pro se notice of appeal, although

she was still represented by court-appointed counsel. See S.C.B. v. J.S.B.,

218 A.3d 905, 911 n.4 (Pa.Super. 2019) (pro se notice of appeal filed by

represented individual are acceptable “because they protect the appellants’

right to appeal as set forth in the Pennsylvania Constitution”). However, she

failed to file a concise statement of errors complained of on appeal with her

Children’s Fast Track notice of appeal as required by the Pennsylvania Rules

of Appellate Procedure. See Pa.R.A.P. 1925(a)(2)(i) (“The concise statement

of errors complained of on appeal shall be filed and served with the notice of

appeal.”). This Court entered counsel’s appearance on the appellate docket
____________________________________________


7DHS presented the testimony of Michael Flanagan, the CUA supervisor from
Turning Points for Children. He testified that A.M.W. was safe in Father’s
home, her needs being satisfied, and that there were no concerns with his
ability to ensure A.M.W.’s safety. N.T., 11/21/19, at 5-6.

8 The court issued an order of termination of court supervision dated and
entered November 21, 2019. The court then issued an amended order dated
November 21, 2019, and entered November 22, 2019, correcting the spelling
of A.M.W.’s name and birthdate. Further, the court re-issued the custody
decree dated August 30, 2019.

                                           -4-
J-S35002-20



and forwarded counsel a copy of Mother’s pro se appeal. On February 6, 2020,

we directed counsel to file a Rule 1925 statement by February 18, 2020. As

counsel complied with this Court’s order, and there is no assertion of any

prejudice, we do not quash or dismiss Mother’s appeal. See In re: K.T.E.L.,

983 A.2d 745 (Pa.Super. 2009) (failure to file Rule 1925(b) statement is

considered defective notice of appeal and will not be dismissed since failure to

file statement is violation of procedural rule and not an order of court); cf.

Mudge v. Mudge, 6 A.3d 1031 (Pa.Super. 2011) and J.M.R. v. J.M., 1 A.3d

902 (Pa.Super. 2010) (failure to file Rule 1925(b) statement when ordered by

Superior Court will result in waiver of all issues on appeal).

      Mother raises the following issues for our review:

      1. Did the trial court err as a matter of law and abuse its discretion
      when it found that it was in the best interest of the minor,
      A.M.W.[,] to award custody of A.M.W. to her father rather than
      keep her with her mother, brother and grandmother?

      2. Did the trial court err as a matter of law or abuse its discretion
      where it made the decision to award custody of the minor,
      A.M.W.[,] to her father without holding an evidentiary hearing?

Mother’s brief at 3.

      The following legal principles inform our review:

      In dependency proceedings our standard of review is broad. [In
      Re C.J.], 729 A.2d 89 (Pa.Super. 1999). Nevertheless, we will
      accept those factual findings of the trial court that are supported
      by the record because the trial judge is in the best position to
      observe the witnesses and evaluate their credibility. We accord
      great weight to the trial judge’s credibility determinations.
      “Although bound by the facts, we are not bound by the trial
      court’s inferences, deductions, and conclusions therefrom; we
      must exercise our independent judgment in reviewing the court's


                                      -5-
J-S35002-20


      determination, as opposed to its findings of fact, and must order
      whatever right and justice dictate.” [Id.] at 92.

In re S.J.-L., 828 A.2d 352, 355 (Pa.Super. 2003) (cleaned up).

      Mother asserts that the trial court erred in transferring physical and legal

custody of A.M.W. to Father because it was contrary to the child’s best

interests, and she maintains that the trial court made the custody

determinations in the absence of an evidentiary hearing. See Mother’s brief

at 3, 9-18. Prior to reaching the merits of Mother’s claims, we first examine

the contentions of both DHS and the guardian ad litem that, given that the

substance of Mother’s appeal challenges the trial court’s award of custody of

A.M.W. to Father, which the court ordered on August 30, 2019, Mother’s

appeal is untimely and should be quashed and/or dismissed. See DHS’s brief

at 11-12; GAL’s brief at 13-14. Mother does not respond to these arguments,

although she does acknowledge that the “the trial court moved the [c]hild

from her grandmother’s home to Father’s home” via the August 30, 2019

permanency review order. Appellant’s brief at 7.

      Pursuant to Pennsylvania Rule of Appellate Procedure 903, “the notice

of appeal required by Rule 902 . . . shall be filed within 30 days after the entry

of the order from which the appeal is taken.” Pa.R.A.P. 903(a); see also

Pa.R.A.P. 108(b) (“The date of entry of an order . . . shall be the day on which

the clerk makes the notation in the docket that notice of entry of the order

has been given as required by [Pa.R.C.P.] 236(b).”). Further, it is well-settled

that, “[a]n appeal lies only from a final order, unless permitted by rule or

statute.” Stewart v. Foxworth, 65 A.3d 468, 471 (Pa.Super. 2013); see

                                      -6-
J-S35002-20



also In the Interest of J.M., 219 A.3d 645, 650 (Pa.Super. 2019).

Generally, a final order is one that disposes of all claims and all parties. See

Pa.R.A.P. 341(b).

      In the context of dependency, we have further stated,

      “[D]ue to dependency’s unique nature, the fact that further
      proceedings are contemplated is not dispositive of the finality of
      the order. In the Interest of J.L., 216 A.3d 233, 2019 WL
      3295100, at 3 n.1 (Pa.Super. 2019). In the dependency context,
      the court “must examine the practical consequences of the order
      to determine if the party challenging it has effectively been put
      out of court.” In re Interest of M.B., 388 Pa.Super. 381, 565
      A.2d 804, 806 (1989).

In the Interest of J.M., supra at 652. Moreover,

      Based upon the two-step procedure contemplated by the Juvenile
      Act for declaring a child dependent (i.e., an adjudication followed
      by a disposition, see 42 Pa.C.S. 6341(c)), this Court has held that
      it is the dispositional order following a dependency adjudication
      that is a final appealable order. In the Interest of C.A.M., 264
      Pa.Super. 300, 399 A.2d 786 (1979).

Id. at 651-52.

      For purposes of Pa.R.A.P. 108(b), the order being appealed in this

matter was entered on November 22, 2019. Accordingly, Mother had until

Monday, December 23, 2019, to file a timely notice of appeal. As she filed

the appeal on December 19, 2019, the instant appeal is timely.

      However, notwithstanding the timeliness of her appeal, the arguments

that Mother asserts herein are nonetheless waived because they relate to the




                                     -7-
J-S35002-20



final order entered on August 30, 2019, which Mother neglected to appeal.9

Stated plainly, Mother’s present attempt to challenge the propriety of the

court’s decision to transfer physical and legal custody of M.W. to Father is

untimely and unreviewable because she failed to appeal the relevant order

within thirty days of the date the order was entered. See Pa.R.C.P. 903(a);

Commonwealth v. Gemelli, 474 A.2d 294, 300 (Pa.Super. 1984) (issue

waived where Commonwealth failed to appeal appropriate order).

       Assuming, arguendo, that the claim was not waived due to Mother’s

failure to appeal the August 30, 2019 order awarding physical and legal

custody to Father, Mother’s argument additionally lacks merit. Preliminarily,

the certified record belies Mother’s assertion that the court transferred custody

without a hearing. In reality, the trial court held a permanency review hearing

on August 30, 2019 before transferring physical and legal custody to Father

pursuant to § 6357, which provides, in pertinent part: “The court may award

legal custody under this section on a . . . permanent basis to an individual

under section 6351(a)(2.1) [regarding the dependency disposition that is best

____________________________________________


9 Although Mother suggests that the trial court transferred custody to Father
on November 21, 2019, the certified record refutes this contention. Compare
Mother’s brief at 7, 9, with Permanency Review Order, 8/30/19; Custody
Decree, 8/30/19. Indeed, in explaining its rationale for terminating court
supervision on November 21, 2019, the court referred to the August 2019
custody transfer in the past tense, i.e., “The child has been reunified with
the Father and the circumstances which necessitated the dependency
adjudication and placement have been alleviated.”          Trial Court Order,
11/21/19, at 1 (emphasis added).



                                           -8-
J-S35002-20



suited to the safety, protection, and physical, mental, and moral welfare of

the child].” Mother attended that hearing and was represented by counsel.

She testified, as did the CUA case manager, Ms. Arnold.10 Further, at the

subsequent hearing on November 21, 2019, where the court terminated its

supervision and discharged the             dependency petition, DHS presented

additional testimony from CUA supervisor, Michael Flanagan, who testified

that A.M.W. was thriving in Father’s custody. Mother declined to present any

evidence at that hearing, she simply requested permission to transport A.M.W.

to and from their visitations. See Trial Court Opinion, 4/20/20, at Exhibit D;

N.T., 11/21/19, at 7. As the certified record contradicts Mother’s assertion

that the juvenile trial court transferred custody to Father without a hearing,

no relief would be due even in the absence of waiver.

       Moreover, as indicated above, the transfer of custody, the termination

of court supervision, and the dismissal of the dependency proceedings all

served the best interests of A.M.W. Once the trial court placed A.M.W. in the

custody of Father, a ready, willing, and able parent, A.M.W. was no longer

dependent child pursuant to 42 Pa.C.S. § 6302 (defining dependent child as,
____________________________________________


10 Likewise, had Mother preserved the related assertion that the juvenile
court’s decision to place A.M.W. with Father violated the Child Custody Law,
that claim would fail because the juvenile court was specifically authorized to
grant permanent custody to Father pursuant to section 6351(a)(2.1), as the
disposition that was “best suited to the safety, protection and physical,
mental, and moral welfare of the child[.]” See 42 Pa.C.S. § 6351 (“Disposition
of dependent child.”). However, as the trial court also indicated, Mother
maintains the ability to file in the Family Division a petition to modify custody
pursuant to 23 Pa.C.S. § 5338(a), which unlike the instant juvenile court
order, would be controlled by the Child Custody Law.

                                           -9-
J-S35002-20



inter alia, “[a] child who: (1) is without proper parental care or control,

subsistence, education as required by law, or other care or control necessary

for his physical, mental, or emotional health, or morals.”). Hence, had this

issue been preserved, we would still discern no abuse of discretion.

      In sum, because Mother failed to present any legal argument

challenging the juvenile court’s November 21, 2019 order terminating court

supervision and dismissing the dependency petition, and we do not otherwise

discern an abuse of discretion in the court’s decision, we do not disturb it.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/25/20




                                     - 10 -